Citation Nr: 1120443	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  06-38 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a cognitive disorder, not otherwise specified (claimed as memory loss) due to head injury.

2.  Entitlement to service connection for a psychiatric disability, to include depression, unspecified, and anxiety (claimed as psychological condition) due to head injury. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from October 1952 to May 1956.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter was last before the Board in November 2009 at which time it was remanded for further development.  With respect to the claim for service connection of a cognitive disorder, that development has been completed and that issue is ready for consideration by the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

When this matter was last before the Board, the issue was characterized as a claim for service connection of a cognitive disorder, not otherwise specified, and depression, unspecified.  As explained below, the Board finds that further development is necessary with respect to the claimed psychiatric disability.  Thus, the Board has re-characterized the issues, as noted above.

In April 2011, the Board received a letter from the Veteran's brother in support of his claim that has not yet been considered by the RO.  In this regard, there is no need to refer the evidence back to the RO because the claim is granted herein below.  See 38 C.F.R. § 20.1304(c) (2010).

The issue of entitlement to service connection for a psychiatric disorder, to include depression, unspecified and anxiety (claimed as psychological condition) due to head injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

It has been shown by competent and probative evidence that the Veteran sustained a head injury in service and that he currently has a cognitive disorder attributable thereto. 


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, service connection for cognitive disorder, not otherwise specified (claimed as memory loss) due to head injury is established.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim decided herein, considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2009).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA has been unable to obtain all of the Veteran's service treatment records, most of which were apparently destroyed in the July 1973 fire at the National Personnel Records Center (NPRC). 38 C.F.R. § 3.159(c)(2).  Where "service medical records are presumed destroyed ... the BVA's [Board's] obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Although most of the Veteran's service treatment records have been destroyed by fire, VA has obtained treatment records from the Hamilton USAF Hospital dated in March 1955.  These records show that the Veteran was admitted for treatment on March 9, 1955, for injuries to the face stemming from a fight that occurred on that day.  At the time of admission, the Veteran was unable to recall what happened to him and it appeared that he was intoxicated.  However, a treatment note dated on March 10, 1955, notes that the Veteran was "very stuporous," confused and unable to answer questions adequately.  The Veteran claims disability stemming from this incident.  See July and September 2005 statements.

Of record is a June 2005 report of neuropsychological consultation, which notes that the Veteran was referred for an evaluation given a history of traumatic brain injury (TBI) with worsening memory of uncertain etiology and management needs.  At the time of the consultation, the Veteran reported that he sustained a head injury in service when he was hit from behind after having had "a couple of drinks" at a bar.  He described having had no recollection from that point and could not specify when he regained consciousness, but recalled that a companion had told him he was kicked in the head.  He also offered a history of having been involved in a motor vehicle accident with a loss of consciousness a week or two following this in-service incident.  
At this time, the Veteran was administered testing, which showed a significant degree of variability in test performance.  Generally, above average performance was seen on testing assessing visual spatial skills, including visual spatial reasoning, visual memory and planning.  Lower scores were seen primarily on testing that assessed verbal skills, although many of these fell at or near the average range and were found to be consistent with the Veteran's reported academic history.  However, significant impairment was seen on a measure of new verbal learning along with low average performance on some tests of verbal working memory.  The examiner noted that such deficits were consistent with typical residuals following a TBI.  Cognitive disorder, not otherwise specified, and depression, unspecified, were assessed.  

In March 2007 the Veteran was provided a VA examination.  At this time the Veteran reported that he had problems learning new things after the in-service TBI.  His wife explained that she often had to repeat things, because the Veteran had a poor memory.  With respect to work history, the Veteran reported that he had needed help learning the tasks associated with his employment as a machinist, which he had worked as for about 17 years.  Prior to this job, the Veteran worked doing odd jobs for about 24 years.  He stated that he could not hold a steady job, prior to working as a machinist, due to difficulty with learning and remembering.  The VA examiner noted that the claims file had been reviewed and related that "[t]he records do not identify head trauma."  The examiner further stated that "if he did obtain a [traumatic brain injury] when he was in service" that it was at least as likely as not that the trauma resulted in "ongoing cognitive impairments."  

In accordance with the Board's remand, the Veteran was provided a VA examination in March 2010.  The report of this examination notes that the claims file was reviewed, and documents the aforementioned history of in-service head injury.  Examination showed the Veteran to be unable to complete serial 7s and spell "world" backwards.  The Veteran reported poor short term memory and that he forgot names.  He related that his ex-wife handled his finances as he tended to forget to pay bills and had trouble writing checks.  He indicated that there were some "fuzzy parts" for events during his military service, but indicated that his memory for remote events was generally pretty good.  
Examination of the Veteran at this time resulted in an assessment of cognitive disorder, not otherwise specified.  With respect to the question of whether the Veteran indeed incurred a TBI in service, the examiner concluded that it was at least as likely as not that he sustained a TBI during the aforementioned fight.  The examiner explained that the Veteran's service treatment records indicated that the Veteran sustained facial wounds at this time and that he did not recall the incident afterwards.  The examiner also noted that the Veteran's service treatment records documented that the Veteran was "very stuporous and confused," but that he could answer questions adequately following the incident.  

In March 2011, the Veteran was afforded a VA examination in regards to TBI.  The report of this examination notes the Veteran's history of head injury in service, as noted above, particularly such injury sustained in the fight incident, as well as the motor vehicle accident.  The examiner also noted the June 2005 VA neuropsychological consultation testing that noted the Veteran had cognitive deficits consistent with typical residuals following a TBI.  

Based upon an examination and interview of the Veteran, as well as a review of the claims file, the examiner assessed cognitive disorder, not otherwise specified, as well as depression, unspecified.  With respect to cognitive impairment, the examiner concluded that it was not possible to provide an opinion as to whether this was associated with a service-related TBI without resort to speculation.  Yet, the examiner  explained that based on the available records, it is at least as likely as not that "the TBI would be classified as mild or, at the most, moderate."  The examiner opined that she would not expect such an injury to result in permanent cognitive impairment.  Moreover, she felt that the 5 decades that had passed since the in-service injury without available medical information regarding any other possible risk factors for cognitive decline added to the difficulty in assessing the relationship of the Veteran's cognitive functioning with the in-service injury.  

Of record is an April 2011 letter from the Veteran's brother.  In this letter, he relates recalling a time when the Veteran was jumped in a parking lot and was in serious condition during his period of active service.  He also recalled that in August or September 1955 that the Veteran was involved in a motor vehicle accident when returning to base for duty.  The Veteran's brother related remembering that around the time of the motor vehicle accident, the Veteran stopped to see him and "was very confused."  He also stated that following the Veteran's discharge, that the Veteran lived with him and had "problems that seemed to be like blackouts" and that the Veteran was "simply not himself."

In order to substantiate the claim for service connection of a cognitive disorder, the evidence must show an in-service event or injury.  Shedden, supra.  In this regard, the Board notes that the service treatment records document that the Veteran was involved in a fight with an apparent loss of consciousness and a period of stupor thereafter.  Likewise, the Veteran and his brother, have competently related a history of this fight, as well as a history of an in-service motor vehicle accident.  The Court has in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).   In reviewing the record, the Board finds no reason to doubt the credibility of these statements; indeed, the history of the in-service fight and contemporaneous confusion and stupor is documented in the Veteran's service treatment records.  It remains the duty of the Board as the fact finder to determine credibility in any number of other contexts, whether it has to do with testimony or other lay or other evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).

Thus, the ultimate question in the present case is whether the in-service history of injury is associated with a current cognitive disorder.  Such a question is clearly not capable of lay resolution.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007).  

Nevertheless, and in spite of the latest negative etiological opinion, the Board finds, in applying the benefit-of-the-doubt rule, that the Veteran incurred a TBI in service that caused a cognitive disorder.  It is particularly telling to the Board that in June 2005 significant impairment was seen on a measure of new verbal learning along with low average performance on some tests of verbal working memory and that the VA examiner noted that such deficits were consistent with typical residuals of a TBI.  The only 2 possible instances of TBI documented in the claims file stem from the Veteran's service, one of which is documented in his service treatment records.  Moreover, a March 2007 VA examiner felt that if the Veteran did indeed have a TBI in service, that it was at least as likely as not that the trauma resulted in "ongoing cognitive impairments."  Accordingly, as the Board finds that the Veteran sustained a TBI in service and the evidence is at least in equipoise that the Veteran has cognitive impairment resulting therefrom, the claim is granted.  Gilbert, supra.  


ORDER

Entitlement to service connection for a cognitive disorder, not otherwise specified (claimed as memory loss) due to head injury, is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

The Veteran is also claiming that he has a psychiatric disorder, to include depression, as the result of an in-service TBI.  The U.S. Court of Appeals for Veterans Claims (Court) recently held that a claim for service connection for a psychiatric disorder may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In this regard, the Board notes that the record discloses complaints of depression and anxiety, as well as shortness of breath, and that the Veteran seeks compensation therefor.  Accordingly, the claim has been re-characterized as stated above.

The March 2007 report of VA examination documents that the Veteran had been taken to the hospital by his wife 3 or 4 times due to panic, which had happened throughout his life.  During the episodes of panic, the Veteran described "breathing hard and other symptoms that he thought he was having [a] heart attack."  The report also notes that the Veteran reported that "after he was beat up in the military he had numerous problems with anxiety, [and] gasping for breath."  This suggests that the Veteran may have a psychiatric disorder attributable to service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Yet, the examination report documents only a history of mental health treatment since 2006.  

As noted above, the Veteran received a VA examinations in March 2010 and March 2011.  The March 2010 examination largely addressed the question of whether the Veteran indeed sustained a TBI in service, while the March 2011 examination addressed the TBI's residuals.  With respect to a psychological disability, the March 2011 examiner assessed depression, unspecified, and concluded baldly that it was at least as likely as not that the Veteran's emotional/behavioral signs and symptoms were attributable to a cause other than a TBI.  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.  As the March 2011 examiner's opinion contained no rationale, the Board finds it inadequate for rating purposes.  Accordingly, the claim must be remanded to either obtain an addendum opinion or afford the Veteran a new examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Refer the claims folder to the examiner who performed the March 2011 examination (if available) to obtain an addendum opinion as to the etiology of any diagnosed psychiatric disability, to include depression and anxiety. Specifically, the examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed psychiatric disorder is attributable to service, particularly the Veteran's history of head injury.

If the examiner who performed the March 2011 examination finds that another examination is necessary or is unavailable to complete this addendum, the Veteran should be scheduled for a new examination.

The claims folder must be made available to the examiner for review in conjunction with the examination.  A complete rationale for all opinions must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  Thereafter, the issue on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case ("SSOC") and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


